Citation Nr: 1410802	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, M.C.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri which in part, denied entitlement to service connection for PTSD.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in August 2013.  A transcript from this hearing is of record.

The Board notes that this issue has previously been characterized as entitlement to service connection for PTSD.  During the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran has a diagnosis of anxiety disorder not otherwise specified (NOS) as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The issues of entitlement to a rating in excess of 10 percent for ischemic heart disease and entitlement to a compensable rating for bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  A current diagnosis of an acquired psychiatric disorder, PTSD and anxiety, not otherwise specified (NOS), has been attributed to the Veteran's active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD and anxiety, NOS, is related to active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board is granting the appeal and fully resolving the issue in controversy.  Thus, there is no prejudice to the Veteran to proceed with the adjudication of this appeal.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board acknowledges that on VA examination in September 2010, the examiner noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD but that the description of his primary stressor was not entirely clear.  Additionally, on VA examination in October 2012, the examiner determined that while the Veteran was diagnosed with PTSD by the September 2010 VA examiner, the Veteran in fact did not meet the full criteria for a diagnosis of PTSD as it was not possible to give a diagnosis of PTSD given the absence of any memories or reports of a specific stressor.  Nonetheless, the 2012 VA examiner provided a diagnosis of anxiety disorder, NOS.  In light of the foregoing and the holding of McClain v. Nicholson, 21 Vet App 319 (2007), the Board finds that the Veteran has a current diagnosis of PTSD and an anxiety disorder, NOS.

The Veteran contends that he has an acquired psychiatric disorder to include PTSD and anxiety as a result of his service in Vietnam where he was a Combat Medic and was awarded the Combat Medic Badge.  In July 2009, the Veteran wrote that he cared for and assisted injured soldiers.  He added that he was exposed to trauma in the form of seeing and treating injured or deceased soldiers on a consistent basis.  He recalled that he was often transferred to the middle of the field, were injured soldiers may have died, and/or he attempted to save their lives or limbs.  He added that he could not recall specific events because as a coping mechanism he "mentally blocked out many things that [he] saw and was exposed to."  After returning from service, he also stated that he self-medicated by abusing alcohol for approximately 30 years.

The records demonstrates that the Veteran was a Combat Medic, and it has been noted that he has "near complete amnesia for events in Vietnam."  Nonetheless, given the Veteran's receipt of a Combat Medic Badge, and that his claimed in-service stressors of being exposed to injured soldiers and seeing dead soldiers are consistent with the conditions and circumstances of his service, the Board finds that the occurrence of the Veteran's alleged in-service stressors has been confirmed and there is no clear and convincing evidence to the contrary.

As such, the relevant inquiry becomes whether there is evidence of a causal relationship between the Veteran's PTSD and anxiety, NOS, and the events of his military service. 

After resolving all doubt in the Veteran's favor, the Board finds that his acquired psychiatric disorder, diagnosed as PTSD and an anxiety disorder, is related to events of his active military service.

As noted, the Veteran underwent a VA examination in September 2010.  The examiner noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD but that the description of his primary stressor was not entirely clear.  The examiner explained that the Veteran had a history and MOS that strongly suggest he was in combat or would have had a single or multiple stressors in the military, but he had no memory of such.  

The Veteran again underwent a VA examination in October 2012.  The examiner determined that while the Veteran was diagnosed with PTSD by the September 2010 VA examiner, he in fact did not meet the full criteria for a diagnosis of PTSD as it was not possible to give a diagnosis of PTSD given the absence of any memories or reports of a specific stressor.  While the VA examiner provided a diagnosis of anxiety disorder NOS, he stated that given an absence of any memories or reports of a specific stressor, it is not possible to give a diagnosis of PTSD.  The best description of the Veteran's reported anxiety symptoms is Anxiety Disorder, NOS. 

However, in this case, the record establishes that the Veteran served as a Combat Medic.  It also establishes that he received a Combat Medic Badge.  Additionally, the Veteran has stated that he saw dead bodies and treated injured soldiers during service.  This is completely consistent with the Veteran's MOS and the conditions and circumstances of his military service.  Additionally, the Board acknowledges that the Veteran observed the death of his mother prior to entering service.  Nonetheless, service medical reports show no notation of a psychiatric disorder on entrance examination.  See January 1969 Report of Medical Examination and Report of Medical History.  Rather, the Veteran's November 1971 Report of Medical Examination and Report of Medical History note depression and nervous symptoms.  After resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD and anxiety disorder, NOS, are related to the events of his active military service.  There is no evidence of record to the contrary.

Given that current diagnoses of PTSD and anxiety, NOS, are of record, that the veteran received a Combat Medic Badge and was exposed to in-service stressors, and that there is probative and persuasive medical evidence creating a nexus between the Veteran's service and his current disorders, the Board finds that service connection for PTSD and anxiety, NOS, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and anxiety, NOS, is granted.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





